
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1005
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Massa (for
			 himself, Mr. Driehaus,
			 Mr. Skelton,
			 Mr. Taylor,
			 Mr. Snyder,
			 Mr. Reyes,
			 Mr. Murphy of New York,
			 Mr. Sestak, and
			 Mr. Kissell) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Commemorating the 65th anniversary of the
		  Battle of the Bulge in World War II, honoring the sacrifices of members of the
		  United States Armed Forces, and recognizing the Allied
		  victory.
	
	
		Whereas, on December 16, 1944, at the height of World War
			 II, the Battle of the Bulge, began across Belgium, Luxembourg, and
			 Germany;
		Whereas the Battle of the Bulge was the largest battle
			 fought by United States soldiers during World War II;
		Whereas the United States had over 800,000 men committed
			 and lost over 19,000 in the Battle of the Bulge;
		Whereas there were 47,500 wounded and 23,000 captured or
			 missing United States soldiers;
		Whereas Allied forces in the region, consisting of United
			 States, British, and Canadian troops, refused to surrender to 500,000 German
			 soldiers and 1,800 German tanks; and
		Whereas the Allied forces exhibited valor, honor, and
			 tactical superiority including air-based combat bombings which shut down German
			 fuel supplies and stranded the German tanks, thereby securing victory in the
			 Battle of the Bulge: Now, therefore, be it
		
	
		That the House of Representatives
			 commemorates the 65th anniversary of the Battle of the Bulge in World War II,
			 honors the sacrifices of members of the United States Armed Forces, and
			 commemorates the Allied victory.
		
